F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              DEC 3 1997
                                   TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

 v.                                                       No. 97-6063
                                                   (D.C. No. CR-89-132-R)
 MARY FRANCES BENNETT, also                      (Western District of Oklahoma)
 known as Freonia Hampton, also
 known as Mary Deal,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before BALDOCK, MCKAY and LUCERO, Circuit Judges.



      Defendant, Mary Frances Bennett, was charged in an 11 count indictment

of various drug and drug-related violations involving cocaine base and

phencyclidine, as well as the carrying of a firearm while drug trafficking in

violation of 21 U.S.C. §§ 846, 841(a)(1), and 856(a)(2), and 18 U.S.C. §



      *
        The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
924(c)(1). Following a four-day trial, the jury returned a verdict of guilty on all

counts. We affirmed that conviction. United States v. Bennett, 930 F.2d 35 (10th

Cir. 1991).

      Several years later, defendant filed a motion pursuant to Rule 60(b) of the

Federal Rules of Civil Procedure challenging the trial court’s jurisdiction in

criminal cases. Citing 18 U.S.C. § 3231, under which the district courts of the

United States “have original jurisdiction . . . of all offenses against the laws of

the United States,” the district court denied the motion as “obviously frivolous.”

See Appellant’s Br., Ex. C.

      Ms. Bennett was, and remains, adamant that her motion was filed pursuant

to Rule 60(b) of the Federal Rules of Civil Procedure. Rule 60(b), however, has

no application whatever to criminal matters. We would typically be inclined to

construe Ms. Bennett’s pro se motion liberally, see Riddle v. Mondragon, 83 F.3d
1197, 1202 (10th Cir. 1996), as one filed pursuant to 28 U.S.C. § 2255, which

provides an appropriate means to raise collateral challenges to jurisdiction. But

Ms. Bennett’s motion states unequivocally that it is not to be construed as a

motion under 28 U.S.C. § 2255, an insistence firmly maintained on appeal. We

must therefore find that the appellant was, and is, aware of 28 U.S.C. § 2255, and

has specifically chosen not to invoke its provisions.




                                          -2-
      Because the rules of civil procedure cannot provide Ms. Bennett with the

relief she seeks, the order of the district court is AFFIRMED. The mandate shall

issue forthwith.

                                      ENTERED FOR THE COURT



                                      Carlos F. Lucero
                                      Circuit Judge




                                       -3-